Citation Nr: 1108197	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating in excess of 10 percent for the service-connected residuals of a shrapnel wound to the left thigh, with a retained foreign body involving Muscle Group XIII.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1964 to June 1967.

This matter initially came before the Board of Veteran's Appeals (Board) on appeal from an August 2005 RO rating decision.

The Board previously denied the Veteran's claims for a rating in excess of 10 percent for the service-connected residuals of shrapnel wound to the left thigh, with a retained foreign body involving Muscle Group XIII in a decision promulgated in April 2009.  

The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court) and, in March 2010, the Veteran through his representative and the Secretary of Veterans Affairs (the parties) submitted a Joint Motion for Partial Remand (Joint Motion) requesting that the Board's decision that denied an increased rating for the left thigh be vacated and remanded for readjudication.  

In a March 2010 Order, the Court granted the motion and remanded the case to the Board for further review.  

The Board remanded the case to the RO in July 2010 for additional development of the record.  

The issues of service connection for right ear hearing loss and whether there was clear and unmistakable error in an October 1967 decision by the RO that rated the service-connected residuals of the shrapnel wound of the left thigh as 10 percent disabling have been raised by the record; but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action.  

Unfortunately, for the following reasons, this appeal must once again being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In March 2010, a Joint Motion for Remand was issued to address whether more than one muscle group had been injured in service and the severity of any resulting disability or the impact of retained foreign bodies on the Veteran's muscle function.  (Id. at 2).  Specifically, the Joint Motion for Remand noted that the service treatment records documented multiple in-service shell fragment wounds to the left leg, knee, and calf; namely, the left midshaft femoral region, the posterolateral area of the left thigh, the knee, the posterior calf, and the middle and lower end of the thigh.  (Id. at 2).

In July 2010, the Board remanded the issue for current VA treatment records and a VA examination in order to comply with the March 2010 Joint Motion.  

The Veteran had a VA examination in April 2010.  The VA examiner, in part, found shrapnel wounds of the left thigh and right heel and diagnosed the Veteran with old shrapnel wound with minimal residuals and functional impairment.  The Veteran was noted to have shrapnel wound scars with mild to moderate residual symptoms and mild functional impairment.  

Further, an X-ray study revealed no evidence of current or prior fracture of the left femur and multiple small retained metallic foreign bodies from prior projectile injury.  (See April 2010 and August 2010 VA examination addendum).

However, it remains unclear from the April 2010 examination and August 2010 VA addendum, the specific muscle(s) that have been injured and the severity of any resulting disability or the impact of retained foreign bodies on the Veteran's muscle function.  

In other words, the VA examiner must identify all the muscle groups involved (i.e., muscle group VI) in service.  

Also, it is unclear as to whether the X-ray evidence of minute multiple scattered foreign bodies indicates intermuscular trauma.  This information is vital because gunshot wounds resulting in damage to multiple muscle groups may be rated separately for each group of muscles damaged.  See generally Jones v. Principi, 18 Vet.App. 248 (2004).  

Thus, a remand is necessary to ensure compliance with the July 2010 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); (Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Because VA failed to assure compliance with prior Board remand instructions in that a VA examiner has not provided a satisfactory opinion regarding extent of the Veteran's muscle(s) injury, the claim must again be remanded for an additional opinion.  As such, the Board has no discretion and must again remand this claim.

In order to avoid a retelling of the bases for the original examination requests, a copy of the body of this remand, as well the prior Board remands must be provided to the examiner before the rendering of any opinion.  The examiner must note that he/she reviewed these remands and the March 2010 Joint Motion for Remand.  

For informational and rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in five (5) anatomical regions: six (6) muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); three (3) muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); three (3) muscle groups for the foot and leg (diagnostic codes 5310 through 5312); six (6) muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and five (5) muscle groups for the torso and neck (diagnostic codes 5319 through 5323). 38 C.F.R. § 4.55(b).

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain all outstanding records of treatment of the Veteran by VA and any other medical facility for the service-connected left leg shrapnel wound residuals.  All records and/or responses received should be associated with the claims folder.  

If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  The RO should arrange for the Veteran's claims folder to be reviewed by the VA examiner who prepared the April 2010 VA examination report and August 2010 addendum (or a suitable substitute if that examiner is unavailable), for the purpose of preparing an addendum that addresses whether more than one muscle group had been injured and the severity of any resulting disability or the impact of retained foreign bodies on the Veteran's muscle function.  Specifically, the Joint Motion for Remand noted that the service treatment records documented multiple in-service shell fragment wounds to the left leg, knee, and calf; namely, the left midshaft femoral region, the posterolateral area of the left thigh, the knee, the posterior calf, and the middle and lower end of the left thigh.  

The VA examiner must identify all muscle group(s) involved (i.e., muscle group VI or muscle group VIII) and the extent of injuries.  Further, the VA examiner should indicate whether the X-ray evidence of minute multiple scattered foreign bodies reflects intermuscular trauma.

Any indicated evaluations, studies and tests should be conducted.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Muscles.

A clear rationale should be stated for all conclusions reached.  The claims folder, copies of the body of this remand, as well as prior Board remands, and the March 2010 Joint Motion for Remand must be provided to and reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report.  All findings should be provided in detail, and all necessary tests conducted.

3.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


